In the Interest of K.E. and R.E.,                 From the 47th District Court
Children                                            Of Armstrong County

No. 07-13-00082-CV                                March 27, 2013
                                                  Opinion Per Curiam



       JUDGMENT ABATING AND REMANDING APPEAL

       It is ordered, adjudged and decreed that the appeal is abated and the cause is

remanded to the 47th District Court of Armstrong County, Texas for further proceedings

in accordance with this Court’s opinion entered this day.

                                          oOo